                                           Case 3:20-cv-04563-WHO Document 69 Filed 08/16/21 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       OLGA C ALEXANDER,                                Case No. 20-cv-04563-WHO
                                                        Plaintiff,                          ORDER GRANTING THE BRISBANE
                                   8
                                                                                            DEFENDANTS’ MOTION TO DISMISS
                                                 v.                                         SECOND AMENDED COMPLAINT
                                   9
                                                                                            WITH PREJUDICE; DISMISSING
                                  10       THE CITY OF BRISBANE INC., et al.,               REMAINING CLAIMS SUA SPONTE
                                                        Defendants.                         Re: Dkt. No. 59
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Olga Alexander (“Olga”) brings this action against her separated spouse Timothy

                                  14   Alexander (“Alexander”) and The City of Brisbane Inc., Chief of Police Lisa Macias, Commander

                                  15   Mario Garcia, and Officers Robert Malone, Abraham Sevilla, Adrian Valencia, and Robert

                                  16   McCarthy (collectively the “Brisbane defendants”) for various claims that arose out of a July 13,

                                  17   2018 domestic dispute between Olga and Alexander in which Olga was arrested.1 On April 29,

                                  18   2021, I granted the Brisbane defendants’ motion to dismiss the First Amended Complaint with

                                  19   leave to amend. The Brisbane defendants now move to dismiss the Second Amended Complaint.

                                  20           The deficiencies identified in my previous order have not been fixed. Because the Second

                                  21   Amended Complaint does not contain plausible and specific facts to support any of Olga’s claims

                                  22   against the Brisbane defendants, the Brisbane defendants’ motion to dismiss is GRANTED with

                                  23   prejudice. The federal claims against Alexander are sua sponte dismissed for the same reasons

                                  24   discussed in this order. I decline to exercise supplemental jurisdiction over the remaining state

                                  25   law claims against Alexander, which are dismissed without prejudice to re-filing in state court.

                                  26
                                  27   1
                                        On August 6, 2021, Olga’s children, T.A. and V.A., who are represented by attorney Robert G.
                                  28   Cummings, voluntarily dismissed their claims in this suit. Notice of Voluntary Dismissal [Dkt.
                                       No. 67].
                                         Case 3:20-cv-04563-WHO Document 69 Filed 08/16/21 Page 2 of 13




                                   1   Olga’s case in this court is closed.

                                   2                                              BACKGROUND

                                   3           The allegations in the First Amended Complaint are detailed in my previous order, which I

                                   4   incorporate by reference here. See Order Granting the Brisbane Defendants’ Motion to Dismiss

                                   5   First Amended Complaint with Leave to Amend (“First MTD Order”) [Dkt. No. 55] 2–5. In the

                                   6   First Amended Complaint, Olga asserted five causes of action against the Brisbane defendants

                                   7   under 42 U.S.C. § 1983: (i) malicious prosecution; (ii) false arrest; (iii) Monell violation; (iv)

                                   8   deprivation of the right to familial association under the Fourteenth Amendment; and (v) free

                                   9   speech retaliation under the First Amendment. Id. at 1. I dismissed the malicious prosecution

                                  10   claim with prejudice because Olga was not prosecuted for her domestic violence arrest. All other

                                  11   claims were dismissed with leave to amend to address the deficiencies identified in the First MTD

                                  12   Order. Id.
Northern District of California
 United States District Court




                                  13           In the Second Amended Complaint, Olga replaces her malicious prosecution claim with a

                                  14   “denial of fair trial” claim, realleges the false arrest, Monell violation, deprivation of the right to

                                  15   familial association, and free speech retaliation claims, and adds two new claims for disability

                                  16   discrimination and defamation. See Second Amended Complaint (“SAC”) [Dkt. No. 58]. The

                                  17   claims are brought against the same Brisbane defendants identified before, except that Olga adds

                                  18   two new officers, Valencia and McCarthy, to the case. Id. ¶¶ 49–50. The gist of her allegations

                                  19   largely remains the same, as further addressed in the discussion section below.

                                  20                                           LEGAL STANDARD

                                  21           Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint

                                  22   if it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                  23   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its

                                  24   face.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible

                                  25   when the plaintiff pleads facts that “allow the court to draw the reasonable inference that the

                                  26   defendant is liable for the misconduct alleged.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                  27   (citation omitted). There must be “more than a sheer possibility that a defendant has acted

                                  28   unlawfully.” Id. While courts do not require “heightened fact pleading of specifics,” a plaintiff
                                                                                           2
                                            Case 3:20-cv-04563-WHO Document 69 Filed 08/16/21 Page 3 of 13




                                   1   must allege facts sufficient to “raise a right to relief above the speculative level.” See Twombly,

                                   2   550 U.S. at 555, 570.

                                   3            In deciding whether the plaintiff has stated a claim upon which relief can be granted, the

                                   4   Court accepts the plaintiff’s allegations as true and draws all reasonable inferences in favor of the

                                   5   plaintiff. See Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, the court

                                   6   is not required to accept as true “allegations that are merely conclusory, unwarranted deductions of

                                   7   fact, or unreasonable inferences.” See In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                   8   2008).

                                   9                                               DISCUSSION2

                                  10   I.       CONSPIRACY CLAIMS
                                  11            Olga alleges that the Brisbane defendants conspired with Alexander to falsely arrest her

                                  12   and violate her Fourth Amendment rights. To allege a conspiracy under section 1983, Olga must
Northern District of California
 United States District Court




                                  13   show “an agreement or ‘meeting of the minds’ to violate constitutional rights.” Franklin v. Fox,

                                  14   312 F.3d 423, 441 (9th Cir. 2002) (citing United Steelworkers of Am. v. Phelps Dodge Corp., 865

                                  15   F.2d 1539, 1540–41 (9th Cir.1989) (en banc)). “To be liable, each participant in the conspiracy

                                  16   need not know the exact details of the plan, but each participant must at least share the common

                                  17   objective of the conspiracy.” Id. at 441.

                                  18            In the First MTD Order, I found “Olga’s contention that the Brisbane defendants

                                  19   ‘conspired’ with Alexander against her [was] unsupported by plausible factual allegations.” First

                                  20   MTD Order at 8. Olga provided a list of random interactions between the Brisbane defendants

                                  21   and Alexander before the July 2018 incident and conclusorily alleged that the officers had “secret

                                  22   conversations” with Alexander after the July 2018 incident, none of which “plausibly establish[ed]

                                  23   that they came to ‘an agreement’ to violate Olga’s constitutional rights.” Id. at 9.

                                  24            Olga now lists six actions by the Brisbane defendants and Alexander from which she

                                  25

                                  26
                                       2
                                         Although Olga’s 36-page opposition to the Brisbane defendants’ motion to dismiss the SAC
                                       exceeds the page limit, and she did not seek leave to go over the page limit, I have still considered
                                  27   the entirety of her brief in making my ruling here. On August 5, 2021, Olga submitted a request
                                       for judicial notice, asking that I also consider her opposition to the Brisbane defendants’ previous
                                  28   motion to dismiss along with supplemental authorities that she “inadvertently left out” in her 36-
                                       page opposition. Request for Judicial Notice [Dkt. No. 65]. I have considered those as well.
                                                                                           3
                                           Case 3:20-cv-04563-WHO Document 69 Filed 08/16/21 Page 4 of 13




                                   1   argues “an agreement” may be inferred: (i) possible evidence tampering, (ii) false reporting, (iii)

                                   2   Brisbane defendants’ failure to produce a supplemental report as promised, (iv) possible collusion

                                   3   with Alexander because he mentioned the alleged “fingerprint statement” before the report was

                                   4   released, (v) Alexander’s alleged knowledge that Olga was going to be arrested, (vi) and the

                                   5   Brisbane defendants’ possible involvement in Alexander’s embezzlement because Commander

                                   6   Garcia mentioned that she discussed the matter with Malone. These allegations suffer from the

                                   7   same defects as the First Amended Complaint. Olga fails to provide any specific facts to suggest

                                   8   that the Brisbane defendants had any agreement or meeting of the minds to violate her

                                   9   constitutional rights. Nor does she provide any circumstantial allegations that would support the

                                  10   plausibility of the six actions she alleges. If I took the six actions as true and considered them

                                  11   together, her allegations would still amount to mere speculation.3 That is not enough to survive

                                  12   the pleadings stage.
Northern District of California
 United States District Court




                                  13          The Brisbane defendants’ motion to dismiss the conspiracy theories under the first and

                                  14   third causes of action is GRANTED with prejudice.

                                  15   II.    FALSE ARREST
                                  16          In dismissing Olga’s false arrest claim, I instructed her to “provide sufficient facts giving

                                  17   rise to a plausible claim that Malone and Sevilla, given the totality of circumstances known to

                                  18   them at that time, acted unreasonably in arresting her.” First MTD Order at 12. It appears that

                                  19   Olga has now changed her false arrest theory. She no longer focuses on whether Malone and

                                  20   Sevilla had probable cause to arrest her for domestic battery during the July 2018 incident.

                                  21   Rather, she claims that they should have put her on a 5150 hold instead of arresting her. See SAC

                                  22   ¶ 130 (alleging that “under the information the officer had at the time of the call they failed to

                                  23

                                  24
                                       3
                                         Olga’s vague allegations are distinguishable from Cameron v. Craig, 713 F.3d 1012 (9th Cir.
                                       2013), a case she provides in her supplemental authorities. In that case, the Ninth Circuit found
                                  25   genuine issue of material fact existed as to whether a county sheriff’s detective and her colleague
                                       conspired to abuse their power as law enforcement officers to intimidate the colleague’s ex-
                                  26   girlfriend during a search of her residence for suspected fraudulent use of his credit card,
                                       precluding summary judgment for the detective on the ex-girlfriend’s Fourth Amendment
                                  27   conspiracy claim. Id. at 1023. Notably, before the case proceeded to the summary judgment
                                       stage, the trial court found that, under 28 U.S.C. § 1915(e)(2)(B) review, “Plaintiff’s Complaint
                                  28   states a cognizable claim.” Cameron v. Buether, No. 09-CV-2498-IEG (WMC), 2009 WL
                                       10725753, at *1 (S.D. Cal. Nov. 16, 2009). Olga’s SAC does not cross that threshold.
                                                                                          4
                                           Case 3:20-cv-04563-WHO Document 69 Filed 08/16/21 Page 5 of 13




                                   1   follow the San Mateo Police Department Policies 418.3 and 418.4 and erroneously arrested [her]

                                   2   instead of taking her to an approved mental health facility for evaluation”). “By not committing

                                   3   [her] as per 5150 protocol,” she alleges that Malone and Sevilla “failed to follow the County

                                   4   Policies and deprived [her] of her Fourth Amendment right.” Id. ¶ 136. Thus, she concludes,

                                   5   Malone and Sevilla “acted maliciously and in violation of [domestic violence] policy and

                                   6   commonsense” by “only secretly speaking with [Alexander].” Id. ¶ 138.

                                   7          Even if Olga believes she should have been placed on a 5150 hold instead of being

                                   8   arrested, that does not undermine the probable cause Malone and Sevilla had in placing her under

                                   9   arrest. To the extent that she continues to take issue with Malone and Sevilla’s reliance on

                                  10   Alexander’s statements, her allegations do not show that Malone and Sevilla acted unreasonably

                                  11   under the circumstances. In the First MTD Order, I found:

                                  12                  According to her own allegations, Alexander sustained scratches
Northern District of California
 United States District Court




                                                      during the altercation (although the location of the scratches is
                                  13                  disputed) and he showed the scratches to the children and “rushed to
                                                      take photos of it.” Id. ¶ 72–73. Alexander then called the police,
                                  14                  claiming that Olga was going to hurt herself. Id. ¶ 78. When Malone
                                                      and Sevilla arrived, Alexander told them that “Olga had committed
                                  15                  domestic violence against him.” Id. Malone and Sevilla observed the
                                                      injuries on Alexander and received statements from Alexander and
                                  16                  T.A. Id. ¶¶ 74, 78, 83. Malone and Sevilla decided to arrest Olga as
                                                      the dominant aggressor based on the circumstances known to them at
                                  17                  that time. As currently pleaded, the FAC does not provide sufficient
                                                      facts giving rise to a plausible claim that Malone and Sevilla acted
                                  18                  unreasonably in arresting Olga.
                                  19   First MTD Order at 11. Olga repleads the same allegations in the SAC. See, e.g., SAC ¶¶ 19, 29,
                                  20   76–77, 101. She does not add any new allegations that give rise to a plausible claim that Malone
                                  21   and Sevilla acted unreasonably in arresting her.4
                                  22          The Brisbane defendants’ motion to dismiss the first cause of action for false arrest is
                                  23   GRANTED with prejudice.
                                  24
                                       4
                                  25     Olga again spends much of her opposition brief citing to portions of San Mateo County and
                                       Brisbane’s domestic violence policies, this time focusing on portions that deal with the 5150 hold
                                  26   protocol. “Citing the domestic violence policies [was] not enough” before and remains
                                       insufficient under Olga’s new theory as well. First MTD Order at 11. “To plausibly allege an
                                  27   unlawful arrest claim, she must focus on the facts that show Malone and Sevilla did not have
                                       probable cause to arrest her.” Id. (emphasis in original). She has not fixed that deficiency in the
                                  28   SAC.

                                                                                           5
                                         Case 3:20-cv-04563-WHO Document 69 Filed 08/16/21 Page 6 of 13



                                       III.   DEPRIVATION OF FAMILIAL ASSOCIATION UNDER THE FOURTEENTH
                                   1          AMENDMENT
                                   2          Olga contends that her right to familial association under the Fourteenth Amendment was

                                   3   violated “[w]hen Malone and Sevilla falsely arrested, imprisoned, and maliciously prosecuted

                                   4   Olga . . . directly caus[ing] the children and their mother to be separated and denied ongoing

                                   5   contact for 60 days with no contact and then for six months with extremely limited contact” and

                                   6   “causing Olga and the twins extreme pain and distress.” SAC ¶ 217. This claim was previously

                                   7   dismissed “to the extent that Olga relie[d] on the insufficiently pleaded false arrest and conspiracy

                                   8   claims” and for the additional reasons that “Olga, T.A. and V.A fail[ed] to allege the level of

                                   9   control the Brisbane defendants had over the DVRO proceedings to plausibly establish proximate

                                  10   causation” and “fail[ed] to allege plausible facts that would undermine the reasonableness of the

                                  11   Brisbane defendants’ actions.” First MTD Order at 16.

                                  12          The Second Amended Complaint fails to correct these deficiencies. In her opposition,
Northern District of California
 United States District Court




                                  13   Olga conclusorily argues that “[t]here is no question that Malone/Sevilla false arrest is the ‘but-

                                  14   for’ [sic] reason that Olga and the children were deprived of a family relationship” given that “[n]o

                                  15   one else called [Child Protective Services (‘CPS’)] except Malone” and “McCarthy was the

                                  16   proximate legal cause forcing V.A. and her brother to continue to live with their father after the

                                  17   false arrest.” Opposition (“Oppo.”) [Dkt. No. 63] 31. Olga must allege factual allegations from

                                  18   which proximate causation may be inferred. Simply saying it so is not enough. The remainder of

                                  19   her argument relies on the same implausible false arrest and conspiracy allegations I rejected

                                  20   before. None of them plausibly render the officers’ actions, including the decision to inform CPS

                                  21   of Olga’s arrest, unreasonable under the circumstances.

                                  22          Olga’s case citations do not save her claim either. For instance, she relies on Hoffman v.

                                  23   Halden, 268 F.2d 280, 296–97 (9th Cir. 1959), overruled in part on other grounds, Cohen v.

                                  24   Norris, 300 F.2d 24, 30 (9th Cir. 1962), for the contention that the Brisbane defendants used CPS

                                  25   as a mere conduit for their misconduct. The Ninth Circuit in Hoffman held that “[i]n a Civil

                                  26   Rights conspiracy case, the injury and damage must flow from the overt acts” and “[w]here the

                                  27   gravamen of the injury complained of is commitment to an institution by court order, this order of

                                  28   the court, right or wrong, is ordinarily the proximate cause of the injury.” Id. at 296. “Various
                                                                                         6
                                         Case 3:20-cv-04563-WHO Document 69 Filed 08/16/21 Page 7 of 13




                                   1   preliminary steps occur before the order is made;” in that case, the officers involved in the

                                   2   criminal commitment of the plaintiff allegedly took steps that were in violation of both court

                                   3   orders and state law and were themselves violations of due process. Under those circumstances,

                                   4   the Ninth Circuit held that the acts could have caused the plaintiff injury through his resulting

                                   5   imprisonment. Id. at 298. Olga’s allegations are distinguishable. She does not plausibly allege

                                   6   that the officers’ decision to inform CPS, under the circumstance as she describes them, was itself

                                   7   a violation of due process, nor does she provide any other allegations that could bolster her

                                   8   proximate causation theory.

                                   9          The Brisbane defendants’ motion to dismiss the fifth cause of action for deprivation of

                                  10   familial association is GRANTED with prejudice.

                                  11   IV.    DENIAL OF FAIR TRIAL AND DUE PROCESS
                                  12          Olga largely relies on the same allegations as her false arrest and deprivation of family
Northern District of California
 United States District Court




                                  13   rights claims to bring her new “denial of fair trial and due process” claim. She contends that

                                  14   “[t]he Defendants Brisbane Police Department Violated Olga’s U.S. Const. amend. XIV (Due

                                  15   Process Clause) by critically disregarding the 5150 call and failing to follow the San Mateo

                                  16   County and the Brisbane Police Department procedures when attending the July [2018] call.”

                                  17   SAC ¶ 142. She alleges that “[b]y arresting [her], without investigating or interviewing her” and

                                  18   “fully knowledgeable of the custody ramifications after the arrest,” the Brisbane defendants

                                  19   “proceeded willfully and intentionally, covering their false arrest over a scratch with a Violent

                                  20   Crime Notification so Alexander could ensure a TRO in San Mateo.” Id. ¶ 143.

                                  21          This claim suffers from a similar proximate causation problem as the deprivation of family

                                  22   rights claim discussed above. Olga fails to plausibly allege how the Brisbane defendants initiated

                                  23   or caused the obstacles she faced in defending against the DVRO proceedings Alexander initiated

                                  24   against her. At best, Olga points to a potential delay in obtaining reports and videos from the

                                  25   Brisbane defendants to use in the DVRO proceedings. See, e.g., id. ¶ 146 (“By refusing to provide

                                  26   the videos the defendants assured that Olga would be denied a fair trial and that Alexander would

                                  27   obtain a TRO along with a move-out order.”). That alone cannot form the basis for a denial of fair

                                  28   trial/due process claim. As I cautioned in my previous order:
                                                                                         7
                                            Case 3:20-cv-04563-WHO Document 69 Filed 08/16/21 Page 8 of 13




                                   1                  However, I note that to the extent that the claim is rooted in the
                                                      insufficient conspiracy allegations discussed above, it would fail the
                                   2                  Rule 8 pleading standard. Olga contends that the Brisbane defendants
                                                      are liable for the “false DVRO” because “Malone personally assisted
                                   3                  Alexander in obtaining the ex parte DVRO, and Brisbane Defendants
                                                      were instrumental in denying Olga a fair trial.” Oppo. 15. The FAC
                                   4                  contains no factual allegations that would plausibly suggest that
                                                      Malone and Sevilla “personally assisted” or “conspired” with
                                   5                  Alexander.
                                   6   First MTD Order at 9. Without factual allegations to support the plausibility of her claim, Olga’s
                                   7   allegation that the Brisbane defendants conspired with Alexander to delay or obstruct Olga’s
                                   8   access to evidence is conclusory and speculative.
                                   9           The Brisbane defendants’ motion to dismiss the second cause of cation for denial of fair
                                  10   trial/due process is GRANTED with prejudice.
                                  11   V.      MONELL VIOLATION
                                  12           Olga pursues her Monell claim under “failure to train” and “ratification” theories, alleging
Northern District of California
 United States District Court




                                  13   that (i) Brisbane “maintains a practice, custom, and habit whereby police personnel [are]
                                  14   improperly trained with respect to domestic violence victims seeking EPO’s and fail repeatedly to
                                  15   provide all the rights domestic violence victims are entitled to based on the victims’ female
                                  16   gender” and (ii) “Macias and Garcia ratified and supported the misconduct of Malone and
                                  17   Sevilla.” SAC ¶¶ 193, 195.
                                  18           I previously found that the “failure to train” theory failed because “Olga only provide[d]
                                  19   factual allegations about the incidents that she experienced” and only generally asserted “that the
                                  20   City of Brisbane and officials within the police department, like Garcia and Macias, do not
                                  21   adequately train their officers.” First MTD Order at 14. In the SAC, Olga now claims a “pattern
                                  22   and practice against female domestic violence victims” and adds three incidents not involving
                                  23   herself: (i) the “notorious violent domestic violence case” involving Shelly Titchner, who was
                                  24   murdered by her husband on February 12, 2016 “after multiple DV calls”; (ii) a April 19, 2016
                                  25   incident in which Sevilla and another office arrived at Maria Theresa Martinez’s home at 3 a.m.
                                  26   without a warrant and ultimately took her children; and (iii) an incident involving Jaspreen Bajwa
                                  27   and the domestic violence call her husband made against her on August 28, 2018, a few days after
                                  28   he filed for divorce, which ultimately resulted in Bajwa’s false arrest. See SAC ¶¶ 207, 212.
                                                                                         8
                                         Case 3:20-cv-04563-WHO Document 69 Filed 08/16/21 Page 9 of 13




                                   1           These allegations do not suffice. “A pattern of similar constitutional violations by

                                   2   untrained employees is ordinarily necessary to demonstrate deliberate indifference for purposes of

                                   3   failure to train.” Connick v. Thompson, 563 U.S. 51, 62 (2011) (emphasis added). The three

                                   4   incidents Olga provides are not sufficiently similar to what happened to her in July 2018.

                                   5   Moreover, only when a city is on “actual or constructive notice that a particular omission in [its]

                                   6   training program causes city employees to violate citizens’ constitutional rights” can the city “be

                                   7   deemed deliberately indifferent.” Id. at 61. She provides no plausible allegation of such actual or

                                   8   constructive notice here.

                                   9           To the extent that Olga attempts to allege “failure to discipline” based on the three

                                  10   incidents, that theory fails as well. “If the same officer repeatedly violates the constitutional rights

                                  11   of a city’s residents, and the city is on notice of these violations and fails to properly discipline the

                                  12   officer, by definition the city is deliberately indifferent to the likelihood that the officer will
Northern District of California
 United States District Court




                                  13   continue to commit constitutional violations in the future.” Hayes v. Riley, No. 20-CV-04283-VC,

                                  14   2020 WL 5816581, at *2 (N.D. Cal. Sept. 30, 2020) (citing cases). Out of the three incidents she

                                  15   alleges, only one (Maria Theresa Martinez) involved the same officer (Sevilla) as in her case.

                                  16           Nor has Olga fixed the deficiencies of her “ratification” theory. In the previous order, I

                                  17   noted that “a police department’s ‘mere failure to discipline [its officers] does not amount to

                                  18   ratification of their allegedly unconstitutional actions.’” First MTD Order at 14 (quoting Sheehan

                                  19   v. City & Cty. of San Francisco, 743 F.3d 1211, 1231 (9th Cir. 2014), rev’d in part on other

                                  20   grounds, cert. dismissed in part sub nom., 135 S. Ct. 1765 (2015)). The SAC largely contains the

                                  21   same conclusory allegations I rejected before. Olga fails to provide sufficient allegations to

                                  22   suggest that any city official was made aware of the alleged unconstitutional acts by the officers

                                  23   and that they then approved and ratified such conduct. For instance, she adds that “Chief Macias

                                  24   specifically failed to follow. . . San Mateo Policies” in responding to her complaints about Malone

                                  25   and Sevilla. SAC ¶ 199. That still does not explain how Chief Macias necessarily “ratified”

                                  26   Malone and Sevilla’s alleged conduct to support a Monell claim.

                                  27           The Brisbane defendants’ motion to dismiss the fourth cause of action for Monell

                                  28   violations is GRANTED with prejudice.
                                                                                           9
                                        Case 3:20-cv-04563-WHO Document 69 Filed 08/16/21 Page 10 of 13



                                       VI.    FREE SPEECH RETALIATION UNDER THE FIRST AMENDMENT
                                   1
                                              Olga alleges that “[t]he acts complained of constitute retaliation for the petitioning
                                   2
                                       activity” and that “[s]he repeatedly sought evidence proving her innocence from Brisbane and
                                   3
                                       Defendants repeatedly punished her for doing so by the acts alleged in this complaint.” SAC ¶
                                   4
                                       231. I previously dismissed this claim because Olga failed to “plausibly establish that her alleged
                                   5
                                       activities qualify as ‘petitioning activities’ protected by the First Amendment” and that “the
                                   6
                                       Brisbane defendants’ actions ‘were substantially caused by [her] protected speech activities,’” and
                                   7
                                       also failed to “explain how the Brisbane defendants ‘deterred or chilled’ her speech and [how]
                                   8
                                       ‘such deterrence was a substantial or motivating factor in the [their] conduct.’” First MTD Order
                                   9
                                       at 17 (quoting Adams v. Kraft, No. 10-CV-00602-LHK, 2011 WL 846065, at *5 (N.D. Cal. Mar.
                                  10
                                       8, 2011) and Lacey v. Maricopa Cnty., 693 F.3d 896, 916 (9th Cir. 2012)).
                                  11
                                              Olga now lists ten “requests for assistance” that the Brisbane defendants refused to act
                                  12
Northern District of California




                                       upon and contends that she was harmed when they retaliated against her for some of those
 United States District Court




                                  13
                                       requests. For example, she alleges that (i) officers refused to arrest Alexander in November 2016
                                  14
                                       when he attacked Olga’s grandson; (ii) officers did not provide the necessary assistance when her
                                  15
                                       daughter ran away from home in September 2018; and (iii) officers refused to investigate damage
                                  16
                                       to her property, including “damages to her heirloom family albums,” in October 2018. Oppo. 26–
                                  17
                                       28. Many of these allegations appear for the first time in her opposition brief. Even if pleaded in
                                  18
                                       the SAC, these allegations still fail to plausibly establish that Brisbane defendants’ actions were
                                  19
                                       substantially caused by and in retaliation to Olga’s protected speech activities.
                                  20
                                              The Brisbane defendants’ motion to dismiss the sixth cause of action for First Amendment
                                  21
                                       retaliation is GRANTED with prejudice.
                                  22
                                       VII.   DISABILITY DISCRIMINATION
                                  23
                                              Olga adds a new claim for disability discrimination in the SAC. She claims that she was
                                  24
                                       “suffering from a temporary disability based on having just taken a sleep medication and having
                                  25
                                       just experienced domestic violence inflicted on her by Alexander when Malone and Sevilla
                                  26
                                       showed up” and that she “also ha[d] chronic pain related to injuries from an auto accident” she
                                  27
                                       suffered prior to the July 2018 arrest incident. SAC ¶ 241. She contends that she was
                                  28
                                                                                        10
                                           Case 3:20-cv-04563-WHO Document 69 Filed 08/16/21 Page 11 of 13




                                   1   “discriminated against based on her disability by the failure of Malone and Sevilla to follow

                                   2   Brisbane mental health policy which required [them] . . . (1) to evaluate [her] concerning her

                                   3   mental status, (2) interview her, and her son and daughter about what had just occurred and about

                                   4   Olga’s mental status, and (3) to ask her whether she would like to go to a mental health facility.”

                                   5   Id. ¶ 243.

                                   6           Putting aside the implausibility of her claimed “temporary disability” based on sleep

                                   7   medication and the physical altercation she had with Alexander, Olga fails to allege that Malone

                                   8   and Sevilla “denied” her a 5150 hold or arrested her based on her claimed disabilities or that they

                                   9   had any specific intent to discriminate against her due to her protected status. Olga spends much

                                  10   of her opposition brief arguing that Malone and Sevilla made no attempt to do a 5150 hold as

                                  11   opposed to arresting her and that that the officers’ refusal to interview her was disability

                                  12   discrimination. But she fails to provide any plausible factual allegations that the officers’ decision
Northern District of California
 United States District Court




                                  13   to “deny” a 5150 hold and arrest her was motivated by discriminatory animus. Nor does she

                                  14   provide any authority that would support finding a disability discrimination claim in this particular

                                  15   scenario, i.e., where an individual was evaluated for a 5150 hold, it was determined that she was

                                  16   not a danger to herself or others, and instead she was arrested for a crime supported by probable

                                  17   cause given what was known to the officers at that time. 5

                                  18           The Brisbane defendants’ motion to dismiss the seventh cause of action for disability

                                  19   discrimination is GRANTED with prejudice. Though this is the first time she has alleged this

                                  20   claim, I find that amendment would be futile.

                                  21   VIII. DEFAMATION
                                  22           Olga adds this claim against Valencia, Macias, and Garcia based on the allegation that

                                  23   “Valencia defamed Olga by writing in an official police report that she presented a false statement

                                  24   of facts about Alexander’s embezzlement and misappropriation of funds. Macias and Garcia

                                  25
                                       5
                                  26    Olga asserted her disability discrimination claim against Malone, Sevilla, and the City of
                                       Brisbane. Although she focuses on Malone and Sevilla’s actions, she drops her claim against
                                  27   Malone and Sevilla in her opposition and instead alleges the City of Brisbane’s liability based on a
                                       “respondeat superior” theory. See Oppo. 9. That theory fails for the same reasons stated above—
                                  28   Olga has not plausibly alleged discriminatory animus.

                                                                                         11
                                           Case 3:20-cv-04563-WHO Document 69 Filed 08/16/21 Page 12 of 13




                                   1   supported and approved the report.” SAC ¶ 250. The elements of defamation are: (1) a

                                   2   publication that is (2) false, (3) defamatory, (4) unprivileged, and (5) has a natural tendency to

                                   3   injure or causes special damage. Price v. Operating Engineers Local Union No. 3, 195 Cal. App.

                                   4   4th 962, 970 (2011).

                                   5           Olga’s claim is barred by California Government Code section 821.6, which provides

                                   6   immunity to a public employee “for injury caused by his instituting or prosecuting any judicial or

                                   7   administrative proceeding within the scope of his employment, even if he acts maliciously and

                                   8   without probable cause.” Cal. Gov’t Code § 821.6; see Amylou R. v. Cty. of Riverside, 28 Cal.

                                   9   App. 4th 1205, 1210 (1994) (finding section 821.6 immunity barred plaintiff’s claim for slander

                                  10   and other state law claims based on the officers’ conduct during an investigation, in which officer

                                  11   suspected that she “knew more than she was telling them”). Olga also fails to plausibly allege the

                                  12   elements of defamation. For instance, she only speculates that Valencia discussed the report with
Northern District of California
 United States District Court




                                  13   Alexander, providing no plausible factual allegation that Valencia “published” the allegedly

                                  14   defamatory statement. Any “publication” of the statement Valencia did to his supervisors would

                                  15   be covered under section 821.6 immunity.

                                  16           Because Olga cannot plead around the immunity issue, the Brisbane defendants’ motion to

                                  17   dismiss the eighth cause of action for defamation is GRANTED with prejudice.

                                  18   IX.     CLAIMS AGAINST ALEXANDER6
                                  19           Some of the claims addressed in this order are also brought against Alexander: false arrest,

                                  20   conspiracy to violate the Fourth Amendment, deprivation of family rights, and free speech

                                  21   retaliation. See SAC ¶¶ 124–40, 155–92, 215–39 (first, third, fifth and sixth causes of action).

                                  22   These claims fail for the same reasons discussed above and are sua sponte DISMISSED with

                                  23   prejudice. See 28 U.S.C. § 1915(e)(2) (providing that a court “shall dismiss the case at any time if

                                  24   the court determines that” the action is “frivolous or malicious” or “fails to state a claim on which

                                  25   relief may be granted”).

                                  26
                                  27   6
                                        On April 13, 2021, Alexander appeared pro se and filed an answer to the First Amended
                                  28   Complaint. Answer to Plaintiff’s Complaint [Dkt. No. 51]. He has not responded to the operative
                                       Second Amended Complaint before me now.
                                                                                     12
                                        Case 3:20-cv-04563-WHO Document 69 Filed 08/16/21 Page 13 of 13




                                   1           That leaves Olga’s state law claims against Alexander: embezzlement, domestic violence,

                                   2   and intentional infliction of emotional distress. See SAC ¶¶ 162–181 (ninth, tenth, and eleventh

                                   3   causes of action). I decline to exercise supplemental jurisdiction over the remaining claims and

                                   4   sua sponte dismiss them without prejudice so Olga may re-file in state court. See Sanford v.

                                   5   MemberWorks, Inc., 625 F.3d 550, 561 (9th Cir. 2010) (“[I]n the usual case in which all federal-

                                   6   law claims are eliminated before trial, the balance of factors to be considered under the pendent

                                   7   jurisdiction doctrine—judicial economy, convenience, fairness, and comity—will point toward

                                   8   declining to exercise jurisdiction over the remaining state-law claims.”); Sikhs for Justice “SFJ”,

                                   9   Inc. v. Facebook, Inc., 144 F. Supp. 3d. 1088, 1096 (N.D. Cal. 2015) (finding a court “may sua

                                  10   sponte decline to exercise supplemental jurisdiction over remaining state law claims” when a

                                  11   district court has dismissed all claims over which it has original jurisdiction); Robles v. Name of

                                  12   Human., No. 17-CV-04864-CW, 2019 WL 233224, at *1 (N.D. Cal. Jan. 16, 2019), aff’d in
Northern District of California
 United States District Court




                                  13   relevant part, rev’d on other grounds Robles v. City of Berkeley, 820 F. App’x 529 (9th Cir. 2020)

                                  14   (declining supplemental jurisdiction over remaining state law claims and dismissing them

                                  15   “without prejudice to re-filing in state court, although she must do so timely”).

                                  16                                             CONCLUSION

                                  17           The federal law claims against the Brisbane defendants and Alexander are DISMISSED

                                  18   WITH PREJUDICE. The remaining state law claims against Alexander are DISMISSED

                                  19   WITHOUT PREJUDICE. Judgment shall be entered accordingly and the Clerk shall close this

                                  20   case.

                                  21           IT IS SO ORDERED.

                                  22   Dated: August 16, 2021

                                  23
                                                                                                    William H. Orrick
                                  24                                                                United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                        13
